966 A.2d 238 (2009)
290 Conn. 920
STATE OF CONNECTICUT
v.
Irvin D. ROSE.
SC 18323.
Supreme Court of Connecticut.
Decided March 5, 2009.
Timothy F. Costello, deputy assistant state's attorney, in support of the petition.
Joseph A. Jaumann, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 112 Conn.App. 324, 963 A.2d 68 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly determine that harmless error analysis does not apply where the trial court has compelled the defendant to appear before a jury in identifiable prison garb? If not, was the defendant's appearance before the jury in identifiable prison garb harmless beyond a reasonable doubt?"
The Supreme Court docket number is SC 18323.
McLACHLAN, J., did not participate in the consideration of or decision on this petition.